Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2, 4, 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,887,137. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious wording variation of the limitations presented in US Patent No. 10,887,137.
 Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

	The following table illustrates the conflicting claim pairs: 
Present Application
1
2
3
4
5
6
7
8
US Pat 10,887,137

1

2

3
4
5


	The following table illustrates a mapping of the limitations of claim 2 of the present application when compared against the limitations of claim 1 of US Pat 10,887,137.  The differences have been bolded for purposes of clarity.
Claim 2 of Present Application
Claim 1 of US Pat 10,887,137
A signal transmitter circuit comprising: 
an output driver circuit configured to transmit a signal using a multi-level pulse amplitude modulation (PAM) scheme comprising a plurality of discreet signal levels and 





initiate a plurality of transitions of the signal between levels of the multi-level PAM scheme;  




a control circuit coupled to the output driver circuit, the control circuit configured to, during at least a subset of the plurality of transitions, control a slew rate of the signal transmitter circuit to cause



the signal to reach a threshold voltage level at a given time after each respective transition in the subset is initiated. 


A signal transmitter circuit comprising: 
an output driver circuit configured to: transmit a signal using a multi-level pulse amplitude modulation (PAM) scheme comprising a plurality of discreet signal levels;  
initiate a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme; 
initiate a second transition of the signal to the first level from a third level of the multi-level PAM scheme;  and
initiate a third transition of the signal to the first level from a fourth level of the multi-level PAM scheme, wherein the fourth level has a lower voltage than the third level;  and 
a control circuit coupled to the output driver circuit, the control circuit configured to control a slew rate of the signal transmitter circuit to cause: 

the signal to reach a threshold voltage level at a first time, the first time occurring a first duration of time after the first transition is initiated;  
the signal to reach the threshold voltage level at a second time, the second time occurring the first duration of time after the second transition is initiated;  and 
the signal to reach the threshold voltage level at a third time, the third time occurring the first duration of time after the third transition is initiated. 


As the table above illustrates, the limitations of claim 2 of the present application are taught by claim 1 of US Pat 10,887,137.  
Thus, claim 2 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made in view of claim 1 of US Pat 10,887,137, as tantamount to obviousness.

Claims 3, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,887,137

Reclaim 3
The signal transmitter circuit failed to explicitly teach wherein the plurality of transitions comprises a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme and a second transition of the signal to the first level from a third level of the multi-level PAM scheme. 
 However, claim 1 teaches wherein the plurality of transitions comprises a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme (col. 16 lines 28-30) and a second transition of the signal to the first level from a third level of the multi-level PAM scheme (col. 16 lines 31-34).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 3 as taught by claim 1 and wherein the plurality of transitions comprises a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme and a second transition of the signal to the first level from a third level of the multi-level PAM scheme.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 3 as taught by claim 1 and wherein the plurality of transitions comprises a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme and a second transition of the signal to the first level from a third level of the multi-level PAM scheme for the benefit of reaching the threshold voltage levels at different times, different occurring at different duration of time after the plurality of transitions are initiated (col. 16 lines 41-50).

Reclaim 5
The signal transmitter circuit failed to explicitly teach wherein controlling the slew rate of the signal transmitter circuit comprises causing the signal to reach the threshold voltage level at a first time occurring a first duration of time after the first transition is initiated and to reach the threshold voltage at a second time occurring the first duration of time after the second transition is initiated.
However, claim 1 teaches wherein controlling the slew rate of the signal transmitter circuit comprises causing the signal to reach the threshold voltage level at a first time occurring a first duration of time after the first transition is initiated (col. 16 lines 41-43) and to reach the threshold voltage at a second time occurring the first duration of time after the second transition is initiated (col. 16 lines 44-47).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 5 as taught by claim 1 and wherein controlling the slew rate of the signal transmitter circuit comprises causing the signal to reach the threshold voltage level at a first time occurring a first duration of time after the first transition is initiated and to reach the threshold voltage at a second time occurring the first duration of time after the second transition is initiated.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 5 as taught by claim 1 and wherein controlling the slew rate of the signal transmitter circuit comprises causing the signal to reach the threshold voltage level at a first time occurring a first duration of time after the first transition is initiated and to reach the threshold voltage at a second time occurring the first duration of time after the second transition is initiated for the benefit of enabling the transmission of plurality of discrete signal levels of multi-level pulse amplitude modulation scheme (col. 16 lines 25-27).

Claims 9, 11, 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 10,887,137. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious wording variation of the limitations presented in US Patent No. 10,887,137. 
Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

	The following table illustrates the conflicting claim pairs: 
Present Application
9
10
11
12
13
14
15
US Pat 10,887,137
7

8

9
10
11


	The following table illustrates a mapping of the limitations of claim 9 of the present application when compared against the limitations of claim 7 of US Pat 10,887,137.  The differences have been bolded for purposes of clarity.
Claim 9 of Present Application
Claim 7 of US Pat 10,887,137
A method comprising: 

transmitting, by a signal transmitter circuit, a signal using a multi-level pulse amplitude modulation (PAM) scheme comprising a plurality of discreet signal levels;  



initiating a plurality of transitions of the signal between levels of the multi-level PAM scheme;  and 









during at least a subset of the plurality of transitions, controlling a slew rate of the signal transmitter circuit to cause the signal to reach a threshold voltage level at a given time after each respective transition in the subset is initiated.
A method comprising: 

transmitting, by a signal transmitter circuit, a signal using a multi-level pulse amplitude modulation (PAM) scheme comprising a plurality of discreet signal levels; 

initiating a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme; 

controlling a slew rate of the signal transmitter circuit to cause the signal to reach a threshold voltage level at a first time, the first time occurring a first duration of time after the first transition is initiated;  initiating a second transition of the signal to the first level from a third level of the multi-level PAM scheme;  controlling the slew rate of the signal transmitter circuit to cause the signal to reach the threshold voltage level at a second time, the second time occurring the first duration of time after the second transition is initiated;  initiating a third transition of the signal to the first level from a fourth level of the multi-level PAM scheme, wherein the fourth level has a lower voltage than the third level;  and 
controlling the slew rate of the signal during the third transition to cause the signal to reach the threshold voltage level at a third time, the third time occurring the first duration of time after the third transition is initiated. 


As the table above illustrates, the limitations of claim 9 of the present application are taught by claim 7 of US Pat 10,887,137.  
Thus, claim 9 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made in view of claim 7 of US Pat 10,887,137, as tantamount to obviousness


Claims 10, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 10,887,137

Reclaim 10
The method failed to explicitly teach wherein the plurality of transitions comprises a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme and a second transition of the signal to the first level from a third level of the multi-level PAM scheme. 
 However, claim 7 teaches wherein the plurality of transitions comprises a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme (col. 17 lines 12-15) and a second transition of the signal to the first level from a third level of the multi-level PAM scheme (col. 17 lines 20-21).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 10 as taught by claim 7 and wherein the plurality of transitions comprises a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme and a second transition of the signal to the first level from a third level of the multi-level PAM scheme.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 10 as taught by claim 7 and wherein the plurality of transitions comprises a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme and a second transition of the signal to the first level from a third level of the multi-level PAM scheme for the benefit of reaching the threshold voltage levels at different times, different occurring at different duration of time after the plurality of transitions are initiated (col. 17 lines 14-35).

Reclaim 12
The method failed to explicitly teach wherein controlling the slew rate of the signal transmitter circuit comprises causing the signal to reach the threshold voltage level at a first time occurring a first duration of time after the first transition is initiated and to reach the threshold voltage at a second time occurring the first duration of time after the second transition is initiated.
However, claim 7 teaches wherein controlling the slew rate of the signal transmitter circuit comprises causing the signal to reach the threshold voltage level at a first time occurring a first duration of time after the first transition is initiated (col. 17 lines 14-19) and to reach the threshold voltage at a second time occurring the first duration of time after the second transition is initiated (col. 17 lines 20-25).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 12 as taught by claim 7  and wherein controlling the slew rate of the signal transmitter circuit comprises causing the signal to reach the threshold voltage level at a first time occurring a first duration of time after the first transition is initiated and to reach the threshold voltage at a second time occurring the first duration of time after the second transition is initiated.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 12 as taught by claim 7 and wherein controlling the slew rate of the signal transmitter circuit comprises causing the signal to reach the threshold voltage level at a first time occurring a first duration of time after the first transition is initiated and to reach the threshold voltage at a second time occurring the first duration of time after the second transition is initiated for the benefit of enabling the transmission of plurality of discrete signal levels of multi-level pulse amplitude modulation scheme (col. 17 lines 9-15).


Claims 16, 18, 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15, 17 of U.S. Patent No. 10,887,137. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious wording variation of the limitations presented in US Patent No. 10,887,137. 
Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

	The following table illustrates the conflicting claim pairs: 
Present Application
16
17
18
19
20
21
US Pat 10,887,137
13

14

15
17


	The following table illustrates a mapping of the limitations of claim 16 of the present application when compared against the limitations of claim 13 of US Pat 10,887,137.  The differences have been bolded for purposes of clarity.
Claim 16 of Present Application
Claim 13 of US Pat 10,887,137
An integrated circuit comprising: 
a signal generator circuit;  and 
a signal transmitter circuit coupled to the signal generator circuit, the signal transmitter circuit comprising: 


an output driver circuit configured to transmit a signal using a multi-level pulse amplitude modulation (PAM) scheme comprising a plurality of discreet signal levels and initiate a plurality of transitions of the signal between levels of the multi-level PAM scheme;  











a control circuit coupled to the output driver circuit, the control circuit configured to, during at least a subset of the plurality of transitions, control a slew rate of the signal transmitter circuit to cause the signal to reach a threshold voltage 
level at a given time after each respective transition in the subset is initiated.

An integrated circuit comprising: 
a signal generator circuit;  and 
a signal transmitter circuit coupled to the signal generator circuit, the signal transmitter circuit comprising: 

output driver circuit configured to: transmit a signal to a memory module using a multi-level pulse amplitude modulation (PAM) scheme comprising a plurality of discreet signal levels;  initiate a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme;  initiate a second transition of the signal to the first level from a third level of the multi-level PAM scheme;  and initiate a third transition of the signal to the first level from a fourth level of the multi-level PAM scheme, wherein the fourth level has a lower voltage than the third level;  and 

a control circuit coupled to the output driver circuit, the control circuit configured to control a slew rate of the signal transmitter circuit to cause: the signal to reach a threshold voltage level at a first time, the first time occurring a first duration of time after the first transition is initiated;  the signal to reach the threshold voltage level at a second time, the second time occurring the first duration of time after the second transition is initiated;  and the signal to reach the threshold voltage level at a third time, the third time occurring the first duration of time after the third transition is initiated.


As the table above illustrates, the limitations of claim 16 of the present application are taught by claim 13 of US Pat 10,887,137.  
Thus, claim 16 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made in view of claim 13 of US Pat 10,887,137, as tantamount to obviousness


Claims 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15, 17 of U.S. Patent No. 10,887,137.

Reclaim 17
The integrated circuit failed to explicitly teach wherein the plurality of transitions comprises a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme and a second transition of the signal to the first level from a third level of the multi-level PAM scheme. 
 However, claim 13 teaches wherein the plurality of transitions comprises a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme (col. 18 lines 1-3) and a second transition of the signal to the first level from a third level of the multi-level PAM scheme (col. 18 lines 4-7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 17 as taught by claim 13 and wherein the plurality of transitions comprises a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme and a second transition of the signal to the first level from a third level of the multi-level PAM scheme.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 17 as taught by claim 13 and wherein the plurality of transitions comprises a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme and a second transition of the signal to the first level from a third level of the multi-level PAM scheme for the benefit of reaching the threshold voltage levels at different times, different occurring at different duration of time after the plurality of transitions are initiated (col. 18 lines 14-23).

Reclaim 19
The integrated circuit failed to explicitly teach wherein controlling the slew rate of the signal transmitter circuit comprises causing the signal to reach the threshold voltage level at a first time occurring a first duration of time after the first transition is initiated and to reach the threshold voltage at a second time occurring the first duration of time after the second transition is initiated.
However, claim 13 teaches wherein controlling the slew rate of the signal transmitter circuit comprises causing the signal to reach the threshold voltage level at a first time occurring a first duration of time after the first transition is initiated (col. 18 lines 14-17) and to reach the threshold voltage at a second time occurring the first duration of time after the second transition is initiated (col. 18 lines 17-23).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 19 as taught by claim 13 and wherein controlling the slew rate of the signal transmitter circuit comprises causing the signal to reach the threshold voltage level at a first time occurring a first duration of time after the first transition is initiated and to reach the threshold voltage at a second time occurring the first duration of time after the second transition is initiated.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 19 as taught by claim 13 and wherein controlling the slew rate of the signal transmitter circuit comprises causing the signal to reach the threshold voltage level at a first time occurring a first duration of time after the first transition is initiated and to reach the threshold voltage at a second time occurring the first duration of time after the second transition is initiated for the benefit of enabling the transmission of plurality of discrete signal levels of multi-level pulse amplitude modulation scheme (col. 17 lines 63-67).

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,887,137. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious wording variation of the limitations presented in US Patent No. 10,887,137. 
Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001)



	The following table illustrates the conflicting claim pairs: 
Present Application
2
US Pat 10,887,137
19


	The following table illustrates a mapping of the limitations of claim 2 of the present application when compared against the limitations of claim 19 of US Pat 10,887,137.  The differences have been bolded for purposes of clarity.
Claim 2 of Present Application
Claim 19 of US Pat 10,887,137
A signal transmitter circuit comprising: 

an output driver circuit configured to transmit a signal using a multi-level pulse amplitude modulation (PAM) scheme comprising a plurality of discreet signal levels and 



initiate a plurality of transitions of the signal between levels of the multi-level PAM scheme;  







a control circuit coupled to the output driver circuit, the control circuit configured to, during at least a subset of the plurality of transitions, control a slew rate of the signal transmitter circuit to cause

the signal to reach a threshold voltage level at a given time after each respective transition in the subset is initiated. 
A signal transmitter circuit comprising: 

an output driver circuit configured to: transmit a signal using a multi-level pulse amplitude modulation (PAM) scheme comprising a plurality of discreet signal levels; 

initiate a first transition of the signal to a first level of the multi-level PAM scheme from a second level of the multi-level PAM scheme;  initiate a second transition of the signal to the first level from a third level of the multi-level PAM scheme;  and initiate a third transition of the signal to the first level from a fourth level of the multi-level PAM scheme, wherein the fourth level has a lower voltage than the third level;  and 
means for controlling a slew rate of the signal transmitter circuit to cause: 
the signal to reach a threshold voltage level at a first time occurring a first period of time after the first transition is initiated; the signal to reach the threshold voltage level at a second time occurring the first period of time after the second transition is initiated; and the signal to reach the threshold voltage level at a third time, the third time occurring the first duration of time after the third transition is initiated. 



As the table above illustrates, the limitations of claim 2 of the present application are taught by claim 19 of US Pat 10,887,137.  
Thus, claim 2 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made in view of claim 19 of US Pat 10,887,137, as tantamount to obviousness


Allowable Subject Matter
The claims would be allowable if a Terminal Disclaimer filed, to overcome the Double Patenting rejection(s), set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631